Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “a feature point detection unit detecting feature points …”; “an orientation data calculation unit calculating orientation data …”; “a  bad feature point removal unit removing bad feature points …”; “a major orientation correction unit obtaining the most frequent orientation …”; “a feature point-pair generation unit generating a pair of feature points …”; “a curve fitting unit generating a first fitting curve …”;  “kidney detecting unit detecting a location of a kidney …”; “a region-of-interest extraction unit extracting images of one or more regions of interest …”; “a fatty liver grade determination unit determining a grade of liver steatosis …”, in claims 1,  and  2
-- “a feature point statistical data calculation unit calculating feature point statistical data …”, in claim 2.
-- “a feature point detection unit detecting feature points …”; “an orientation data calculation unit calculating orientation data …”; “a  bad feature point removal unit removing bad feature points …”; “a major orientation correction unit obtaining the most frequent orientation …”; “a feature point-pair generation unit generating a pair of feature points …”; “a curve fitting unit generating a first fitting curve …”;  “a diaphragm image extraction unit extracting an image of a diaphragm region  …”; “a region-of-interest extraction unit extracting images of one or more regions of interest …”; “a fatty liver grade determination unit determining a grade of liver steatosis …”, in claim 7

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 2, and 7 are allowable over the prior art of record.
-- Claims 3-4, 6, 8-12, and 16 are allowable as they depend from claim 1.
-- Claims 5, 13-15, and 18-19 are allowable as they depend from claim 2.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“a template kidney feature point orientation data storage unit storing orientation data with respect to template kidney periphery feature points corresponding to feature points of a kidney periphery in template ultrasound pictures and pixels in a patch image of each of the feature points; a feature point detection unit detecting feature points from the ultrasound image or from an edge component of the ultrasound image; 
an orientation data calculation unit calculating orientation data with respect to pixels in a patch image of each of the feature points of the ultrasound image; a bad feature point removal unit removing bad feature points from the feature points of the ultrasound image to locate feature points for comparison; a major orientation correction unit obtaining the most frequent orientation as a major rotational orientation in a histogram indicating the frequency of pixels with respect to an orientation, based on orientation data with respect to pixels in a patch image of each of the feature points for comparison, and correcting orientations of the pixels in the patch image of each of the feature points for comparison based on the major rotational orientation; a feature point-pair generation unit generating a pair of feature points between the template kidney periphery feature points and the feature points for comparison pertaining to patch images having high similarity through comparison between the orientation data with respect to the pixels in the patch images of the template kidney periphery feature points and in the patch images of the feature points for comparison; a curve fitting unit generating a first fitting curve through ellipse fitting or curve fitting with respect to an imaginary closed loop formed by connecting the feature points for comparison paired with the template kidney periphery feature points by the feature point-pair generation unit, or calculating the number of fitting feature points corresponding to the number of feature points overlapping each other on two-dimensional space coordinates through scanning comparison between a template edge component and the feature points for comparison paired with the template kidney periphery feature points by the feature point-pair generation unit; a kidney detection unit detecting a location of a kidney from the ultrasound image based on the first fitting curve or the number of fitting feature points”
The non-patent-literature, Byra et al, (“Transfer learning with deep convolutional 
neural network for liver steatosis assessment in ultrasound images”, International Journal of Computer Assisted Radiology and Surgery (2018) 13:1895-1903, PP1895-1903, Springer), discloses acquiring an ultrasound image from a patient, (see page 1897, left-hand-column, first paragraph, acquiring ultrasound data using GE Vivid E9 ultrasound system); extracting images of one or more regions of interest through space addressing on the ultrasound image with reference to the detected kidney, (Page 1897, right-hand-column, first paragraph, “two regions of interest (ROis) corresponding to the liver and the kidney cortex were specified. The ROl selection is illustrated in Fig. 2. Care was taken to select liver and kidney ROI in the middle part of the image sector, side by side at the same depth); and determining a grade of liver steatosis based on the ultrasound image of the patient input, (Page 1896, left-hand-column, last paragraph, through right-hand-column first paragraph, “using deep learning model for steatosis level assessment based US liver B-model image, [i.e., images of patient]. See also, Page 1899, right-hand-column, first paragraph, “assessing the level of steatosis, using the Lasso regression method, based on US images of patient); but fails to teach or suggest, either alone or in combination with the other cited references, the above underlined limitations (as combined with the other claimed limitations)

A further non-patent-literature, Dan Mihai (“Automatic evaluation of steatosis by 
Ultrasound image analysis, 2012 IEEE), discloses acquiring an ultrasound image from a patient, (see Fig. 1); and determining a grade of liver steatosis based on the ultrasound image of the patient input from the ultrasound probe sensor, (see section 3, first paragraph, and Fig. 1, generating region of interest, (see Fig. 1), and generating a brightness profile curve from the ROI; where each point of the curve is obtained by averaging the image along an image line, (see section 3, first paragraph). Further, section V, right-hand-column, first paragraph, automatic evaluation of steatosis in US images); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

	The relevant prior art of record, Yoo et al, (US-PGPUB 2010/0121156) discloses an apparatus for automatic ultrasound diagnosis of liver steatosis using feature points in an ultrasound image, the apparatus comprising: an ultrasound probe sensor acquiring an ultrasound image from a patient; an orientation data calculation unit calculating orientation data with respect to pixels in a patch image of each of the feature points of the ultrasound image, (see at least: Par. 0259,  orientation of the apparatus for medical examination may be three-dimensionally identified using the special marker); and a fatty liver grade determination unit determining a grade of liver steatosis based on the ultrasound image of the patient input from the ultrasound probe sensor, (see at least: Par. 0111-0112, bioanalytical device may qualitatively and quantitatively analyze blood, urea, or bio-materials so as to perform various disease-related tests to detect liver disease); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

With respect to claim 2, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“a template kidney feature point orientation data storage unit storing orientation data with respect to template kidney periphery feature points corresponding to feature points of a kidney periphery in template ultrasound pictures and pixels in a patch image of each of the feature points; a template feature point statistical data storage unit storing statistical data with respect to feature points of a kidney region in the template ultrasound pictures and feature points of regions of interest excluding the kidney region; a feature point detection unit detecting feature points from the ultrasound image or from an edge component of the ultrasound image; an orientation data calculation unit calculating orientation data with respect to pixels in a patch image of each of the feature points of the ultrasound image; a bad feature point removal unit removing bad feature points from the feature points of the ultrasound image to locate feature points for comparison; a major orientation correction unit obtaining the most frequent orientation as a major rotational orientation in a histogram indicating the frequency of pixels with respect to an orientation, based on orientation data with respect to pixels in a patch image of each of the feature points for comparison, and correcting orientations of the pixels in the patch image of each of the feature points for comparison based on the major rotational orientation a feature point-pair generation unit generating a pair of feature points between the template kidney periphery feature points and the feature points for comparison pertaining to patch images having high similarity through comparison between the orientation data with respect to the pixels in the patch images of the template kidney periphery feature points and in the patch images of the feature points for comparison; a curve fitting unit generating a first fitting curve through ellipse fitting or curve fitting with respect to an imaginary closed loop formed by connecting the feature points for comparison paired with the template kidney periphery feature points by the feature point-pair generation unit, or calculating the number of fitting feature points corresponding to the number of feature points overlapping each other on two-dimensional space coordinates through scanning comparison between a template edge component and the feature points for comparison paired with the template kidney periphery feature points by the feature point-pair generation unit; a kidney detection unit detecting a location of a kidney from the ultrasound image based on the first fitting curve or the number of fitting feature points; a region-of-interest extraction unit extracting images of one or more regions of interest through space addressing on the ultrasound image with reference to the detected kidney; a feature point statistical data calculation unit calculating feature point statistical data from the feature points of the kidney region detected by the kidney detection unit or from the feature points of the regions of interest extracted by the region-of-interest extraction unit; and a fatty liver grade determination unit determining a grade of liver steatosis classified into a mild grade, a moderate grade, a severe grade, and a cirrhosis grade, based on the template feature point statistical data and the feature point statistical data obtained from the feature point statistical data calculation unit, wherein the grade of liver steatosis of the patient is automatically determined based on the feature point statistical data of the feature points obtained from the ultrasound images of the patient input from the ultrasound image sensor”.

A non-patent-literature, Byra et al, (“Transfer learning with deep convolutional 
neural network for liver steatosis assessment in ultrasound images”, International Journal of Computer Assisted Radiology and Surgery (2018) 13:1895-1903, PP1895-1903, Springer), discloses acquiring an ultrasound image from a patient, (see page 1897, left-hand-column, first paragraph, acquiring ultrasound data using GE Vivid E9 ultrasound system); extracting images of one or more regions of interest through space addressing on the ultrasound image with reference to the detected kidney, (Page 1897, right-hand-column, first paragraph, “two regions of interest (ROIs) corresponding to the liver and the kidney cortex were specified. The ROl selection is illustrated in Fig. 2. Care was taken to select liver and kidney ROI in the middle part of the image sector, side by side at the same depth); and determining a grade of liver steatosis based on the ultrasound image of the patient input, (Page 1896, left-hand-column, last paragraph, through right-hand-column first paragraph, “using deep learning model for steatosis level assessment based US liver B-model image, [i.e., images of patient]. See also, Page 1899, right-hand-column, first paragraph, “assessing the level of steatosis, using the Lasso regression method, based on US images of patient). However, while disclosing assessing the level of steatosis, using the Lasso regression method, based on US images of patient; Byra et al fails to teach or suggest, either alone or in combination with the other cited references, determining a grade of liver steatosis classified into a mild grade, a moderate grade, a severe grade, and a cirrhosis grade, based on the template feature point statistical data and the feature point statistical data obtained from the feature point statistical data calculation unit, wherein the grade of liver steatosis of the patient is automatically determined based on the feature point statistical data of the feature points obtained from the ultrasound images of the patient input from the ultrasound image sensor. Byra et al further fails to teach or suggest, either alone or in combination with the other cited references, the above underlined limitations of claim 2 (as combined with the other claimed limitations)

A further non-patent-literature, Dan Mihai (“Automatic evaluation of steatosis by 
Ultrasound image analysis, 2012 IEEE), discloses acquiring an ultrasound image from a patient, (see Fig. 1); and determining a grade of liver steatosis based on the ultrasound image of the patient input from the ultrasound probe sensor, (see section 3, first paragraph, and Fig. 1, generating region of interest, (see Fig. 1), and generating a brightness profile curve from the ROI; where each point of the curve is obtained by averaging the image along an image line, (see section 3, first paragraph). Further, section V, right-hand-column, first paragraph, automatic evaluation of steatosis in US images); but fails to teach or suggest, either alone or in combination with the other cited references, the above underlined limitations (as combined with the other claimed limitations.

The relevant prior art of record, Yoo et al, (US-PGPUB 2010/0121156) discloses an apparatus for automatic ultrasound diagnosis of liver steatosis using feature points in an ultrasound image, the apparatus comprising: an ultrasound probe sensor acquiring an ultrasound image from a patient; an orientation data calculation unit calculating orientation data with respect to pixels in a patch image of each of the feature points of the ultrasound image, (see at least: Par. 0259,  orientation of the apparatus for medical examination may be three-dimensionally identified using the special marker); and a fatty liver grade determination unit determining a grade of liver steatosis based on the ultrasound image of the patient input from the ultrasound probe sensor, (see at least: Par. 0111-0112, bioanalytical device may qualitatively and quantitatively analyze blood, urea, or bio-materials so as to perform various disease-related tests to detect liver disease); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

With respect to claim 7, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following underlined limitation(s), (in consideration of the claim as a whole):  
“a template diaphragm feature point orientation data storage unit storing orientation data with respect to template diaphragm feature points corresponding to feature points of the diaphragm included in template ultrasound pictures and pixels in a patch image of each of the feature points; a template diaphragm orientation displacement storage unit obtaining candidate orientations having the maximum magnitudes from each of the patch images corresponding to the template diaphragm feature points and storing, as template diaphragm orientation displacement data, orientation displacement data corresponding to a difference between the maximum orientation and the minimum orientation among the candidate orientations; a feature point detection unit detecting feature points in the ultrasound image; an orientation data calculation unit calculating orientation data with respect to pixels in a patch image of each of the feature points of the ultrasound image; a bad feature point removal unit removing bad feature points from the feature points obtained from the ultrasound image to locate feature points for comparison, the bad feature points being determined by considering feature points of the ultrasound image deviating from a template diaphragm orientation displacement range to be the bad feature points; a major orientation correction unit obtaining the most frequent orientation as a major rotational orientation in a histogram indicating the frequency of pixels with respect to an orientation, based on orientation data with respect to pixels in a patch image of each of the feature points for comparison, and correcting orientations of the pixels in the patch image of each of the feature points for comparison based on the major rotational orientation; a feature point-pair generation unit generating a pair of feature points between the feature points using patch images having high similarity through comparison between the orientation data with respect to the pixels in the patch images of the template diaphragm feature points and in the patch images of the feature points for comparison; a curve fitting unit generating a two-dimensional curve fitting curve through curve fitting with respect to an imaginary closed loop formed by connecting the feature points for comparison paired with the template diaphragm feature points by the feature point-pair generation unit; a diaphragm image extraction unit extracting an image of a diaphragm region from the two-dimensional curve fitting curve; a fitting distance calculator calculating a Euclidean distance between the two-dimensional curve fitting curve and the feature points for comparison applied to curve fitting; a region-of-interest image extraction unit extracting an image of a region of interest from the ultrasound image through detection of a location of the region of interest based on a location of the extracted image of the diaphragm region; and a fatty liver grade determination unit determining a grade of liver steatosis classified into a mild grade, a moderate grade, a severe grade, and a cirrhosis grade, based on a brightness ratio of the region of interest to the diaphragm region obtained by calculating an average brightness of pixels in the extracted image of the region of interest and an average brightness of pixels in the extracted image of the diaphragm region, wherein the grade of liver steatosis of the patient is automatically determined based on the brightness ratio of the region of interest to the diaphragm region obtained from the ultrasound image of the patient input from the ultrasound probe sensor”

A non-patent-literature, Byra et al, (“Transfer learning with deep convolutional 
neural network for liver steatosis assessment in ultrasound images”, International Journal of Computer Assisted Radiology and Surgery (2018) 13:1895-1903, PP1895-1903, Springer), discloses acquiring an ultrasound image from a patient, (see page 1897, left-hand-column, first paragraph, acquiring ultrasound data using GE Vivid E9 ultrasound system); extracting images of one or more regions of interest through space addressing on the ultrasound image with reference to the detected kidney, (Page 1897, right-hand-column, first paragraph, “two regions of interest (ROis) corresponding to the liver and the kidney cortex were specified. The ROl selection is illustrated in Fig. 2. Care was taken to select liver and kidney ROI in the middle part of the image sector, side by side at the same depth); and determining a grade of liver steatosis classified into a mild grade, a moderate grade, a severe grade, and a cirrhosis grade, (Page 1898, under classification and evaluation section: “using SVM algorithm to perform the classification of fatty liver images, and using assessing level of steatosis using Lasso regression method. See also page 1896, left-hand-column, last paragraph, through right-hand-column first paragraph, “using deep learning model for steatosis level assessment-based US liver B-model image, [i.e., images of patient]. See also, Page 1899, right-hand-column, first paragraph, “assessing the level of steatosis, using the Lasso regression method, based on US images of patient); but fails to teach or suggest, either alone or in combination with the other cited references, that liver steatosis are classified based on a brightness ratio of the region of interest to the diaphragm region obtained by calculating an average brightness of pixels in the extracted image of the region of interest and an average brightness of pixels in the extracted image of the diaphragm region, wherein the grade of liver steatosis of the patient is automatically determined based on the brightness ratio of the region of interest to the diaphragm region obtained from the ultrasound image of the patient input from the ultrasound probe sensor”. Byra et al further fails to teach or suggest, either alone or in combination, the above underlined limitations of claim 7 (as combined with the other claimed limitations)

A further non-patent-literature, Dan Mihai (“Automatic evaluation of steatosis by 
Ultrasound image analysis, 2012 IEEE), discloses acquiring an ultrasound image from a patient, (see Fig. 1); and determining a grade of liver steatosis based on the ultrasound image of the patient input from the ultrasound probe sensor, (see section 3, first paragraph, and Fig. 1, generating region of interest, (see Fig. 1), and generating a brightness profile curve from the ROI; where each point of the curve is obtained by averaging the image along an image line, (see section 3, first paragraph). Further, section V, right-hand-column, first paragraph, automatic evaluation of steatosis in US images); but fails to teach or suggest, either alone or in combination with the other cited references, the above underlined limitations (as combined with the other claimed limitations.

The relevant prior art of record, Yoo et al, (US-PGPUB 2010/0121156) discloses an apparatus for automatic ultrasound diagnosis of liver steatosis using feature points in an ultrasound image, the apparatus comprising: an ultrasound probe sensor acquiring an ultrasound image from a patient; an orientation data calculation unit calculating orientation data with respect to pixels in a patch image of each of the feature points of the ultrasound image, (see at least: Par. 0259,  orientation of the apparatus for medical examination may be three-dimensionally identified using the special marker); and a fatty liver grade determination unit determining a grade of liver steatosis based on the ultrasound image of the patient input from the ultrasound probe sensor, (see at least: Par. 0111-0112, bioanalytical device may qualitatively and quantitatively analyze blood, urea, or bio-materials so as to perform various disease-related tests to detect liver disease); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).



Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
Chang, (US-PGPUB 20150086094), discloses acquiring an ultrasound image from a patient, (Fig. 1, step 110 Par. 0019, “receiving an ultrasound image by an ultrasonic imaging device”); a feature point detection unit detecting feature points from the ultrasound image or from an edge component of the ultrasound image, (Fig. 1, step 110, Par. 0019, the ultrasound image comprising a plurality of pixel points, each pixel point having a grayscale value”); a bad feature point removal unit removing bad feature points from the feature points of the ultrasound image to locate feature points for comparison, (Fig. 1, step 130, Par. 0019, excluding pixel points in the ROI with the grayscale values smaller than the sum of the minimum value in the grayscale image and the product of a first scaling factor and the standard deviation of the ROI).

Bi et al, (US-PGPUB 20200309880), discloses detecting a location of a kidney from the ultrasound image based on the first fitting curve or the number of fitting feature points, (see at least: Fig. 1, Par. 0023, key points are determined, the key points can be used as model parameters to determine the geometric characteristics of the subject's anatomy, [i.e., detecting feature points from an image], and once the geometry is known, the anatomical object uses this information and the human input to localize the anatomical area of interest. For example, based on key points for the shoulders, elbows, and pelvis, the location of the kidneys can be roughly approximated based on knowledge of kidney position within the human anatomy, detecting a location of a kidney from the ultrasound image based on determined key points).

Gluncic (US-PGPUB 2014/0328517), discloses a feature point detection unit detecting feature points from the ultrasound image or from an edge component of the ultrasound image, (Par. 0106, Using appropriate edge and corner detection algorithms, unique feature points of the device are identified on each of these planar projection images)

Liang, (US-PGPUB 20180116726), discloses a curve fitting unit generating a first fitting curve through ellipse fitting or curve fitting with respect to an imaginary closed loop formed by connecting the feature points, (Par. 0028, the central longitude curve 202 is derived from a plane formed by three points: the above stated middle point 231, a top apex point 207, and a bottom apex point 208 of the kidney, [i.e., implicitly fitting or deriving a curve with respect to an imaginary closed loop formed by connecting the feature points]).

Zhou et al, (US-PGPUB 2019/0205606), discloses feature point detection unit detecting feature points from the ultrasound image or from an edge component of the ultrasound image, (see at least: Par. 0082-0083, 0097, ground truth landmarks 802, 812, 822, and 832 and automatically detected landmarks 804, 814, 824, and 834 are shown in ultrasound images 800, 810, 820, and 830 respectively).

NG et al, (US-PGPUB 20210059762), discloses an ultrasound probe sensor acquiring an ultrasound image from a patient, (Par. 0117, a real-time ultrasound image 600 of the kidney is obtained by the ultrasound probe) 

Beaumont, (US Patent 9,092,691), discloses a kidney detection unit detecting a location of a kidney from an image, (see at least: col. 7, line 15, through col. 8, line 5, left and right kidney locations are detected using a unified processing module)

Wilensky et al, (US-PGPUB 20150062129), discloses generating a first fitting curve through ellipse fitting or curve fitting with respect to an imaginary closed loop formed by connecting the feature points, (Par. 0030, data points 206-210 in the first stage 202 define an interval of a curve in that data point 208 is disposed between at least two other data points 206, 210. In response, the curve fitting module 108 fits a curve that connects the data points 206, 208, 210 in succession to form a single continuous line, [i.e., implicitly performing curve fitting with respect to an imaginary closed loop formed by connecting the feature points]).

Heo Won et al, (KR20180070990), discloses an ultrasound image of the liver using a convex array probe (PC), and FIG. 7B shows an ultrasound image of the liver using a linear array probe (PL). ultrasound probe can be used for the diagnosis of cirrhosis, liver cancer, fatty liver, (Par. 0092)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/24/2022